[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            March 14, 2006
                              No. 05-11650
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                  D. C. Docket No. 04-00243-CR-T-17MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JOSE LIBIO SINESTERRA COLORADO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 14, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Jose Libio Sinesterra Colorado appeals his 135-month concurrent sentences
imposed after pleading guilty to (1) aiding and abetting in the possession with

intent to distribute five kilograms or more of cocaine while on board a vessel, in

violation of 46 U.S.C. app. § 1903(a), (g) and 21 U.S.C. § 960(b)(1)(B)(ii), and (2)

conspiracy to possess with intent to distribute five kilograms or more of cocaine

while on board a vessel, in violation of 46 U.S.C. app. § 1903(a), (g), (j) and 21

U.S.C. § 960(b)(1)(B)(ii). After review, we affirm.

                                I. BACKGROUND

      In May 2004, United States Coast Guard personnel observed a Colombian

fishing vessel, the Estrella del Sur, refueling a small “go-fast” boat and providing

its crew with food in the Pacific Ocean off Costa Rica. Upon detecting the Coast

Guard’s presence, both vessels fled, and the Coast Guard personnel observed the

crew of the go-fast boat dropping approximately thirty bales of cocaine into the

ocean. The Coast Guard recovered one of those bales, which contained 20

kilograms of cocaine. The Coast Guard also pursued the Estrella del Sur and

eventually arrested its crew, which included Colorado. The Coast Guard and the

government estimated that the go-fast boat was transporting at least 600 kilograms

of cocaine.

      Colorado pled guilty to both counts. The presentence investigation report

(“PSI”) assessed a base offense level of 38 under U.S.S.G. § 2D1.1(c)(1) based on



                                          2
the amount of drugs (600 kilograms of cocaine) of which Colorado aided and

abetted in the possession and conspired to distribute. The PSI recommended a

two-level reduction under U.S.S.G. § 2D1.1(b)(7), because Colorado met the

safety-valve criteria set forth in U.S.S.G. § 5C1.2, and a three-level reduction for

acceptance of responsibility. Thus, with a total offense level of 33 and a criminal

history category of I, the PSI recommended a guidelines range of 135 to 168

months. Colorado objected to the PSI, arguing that he was entitled to a mitigating-

role reduction pursuant to U.S.S.G. § 3B1.2.

      At sentencing, Colorado renewed his request for a mitigating-role reduction.

The district court denied the request, noting that without the refueller boat, the go-

fast boat would have been unable to carry cocaine and would have been “dead in

the water just waiting.” Noting that the refueller boat was scheduled to meet a

second go-fast boat, the court reasoned that the necessity that the refueller boat “be

where it is, prepared to do what it has to do, and has a crew available to implement

the refueling for more than one go-fast boat that is carrying the merchandise, . . . .

is all a critical part of getting the drugs from their source to the ultimate recipient to

be sold to the users in the United States.” The district court then adopted the

factual statements in the PSI and found a total offense level of 33, a criminal

history category of I and a guidelines range of 135 to 168 months.



                                            3
      After permitting Colorado to allocute, the district court stated that, although

Colorado was sorry for his crime, “because there is great harm that comes from

this, to our country, we have to be harsh. People have got to stop doing what you

are doing.” The district court then sentenced Colorado to 135 months’

imprisonment, at the low end of the guidelines range. In doing so, the district court

noted that “[a]fter considering the advisory sentencing guidelines and all of the

factors identified in Title 18, United States Code Sections 3553(a) 1 through 7,” a

sentence at the low end of the guidelines range was “sufficient, but not greater than

necessary to comply with the statutory purposes of sentencing.” The district court

also stated that “[t]he reasons for imposing the selected sentence are as follows:

Sentence at the low end of the guideline range appears to adequately reflect the

criminal’s conduct in this matter and in accordance with the Title 18 United States

Code Section 3553(a).” This appeal followed.

                                 II. DISCUSSION

      On appeal, Colorado argues that the district court erred in not granting him a

mitigating-role reduction. We review for clear error a district court’s

determination of a defendant’s qualification for a role reduction. United States v.

De Varon, 175 F.3d 930, 937 (11 th Cir. 1999) (en banc). The defendant has the

burden of establishing his role in the offense by a preponderance of the evidence.



                                          4
Id. at 939. Two principles guide a district court’s consideration: (1) the court must

compare the defendant’s role in the offense with the relevant conduct attributed to

him in calculating his base offense level; and (2) the court may compare the

defendant’s conduct to that of other participants involved in the offense. Id. at

940-45. When the relevant conduct attributed to a defendant is identical to his

actual conduct, he cannot prove that he is entitled to a minor-role adjustment

simply by pointing to some broader scheme for which he was not held accountable.

Id. at 941. In addition, “[t]he fact that a defendant’s role may be less than that of

other participants engaged in the relevant conduct may not be dispositive of role in

the offense, since it is possible that none are minor or minimal participants.” Id. at

944.

       The district court did not clearly err in refusing to grant Colorado a role

reduction. With respect to the first prong of De Varon, the district court held

Colorado accountable for only the 600 kilograms of cocaine on the go-fast boat,

which he admitted to conspiring to possess with intent to distribute. Therefore,

Colorado’s actual and relevant conduct were the same. In addition, as the district

court correctly pointed out, the crew of the Estrella de Sur played a vital role in the

conspiracy, i.e., without fuel and food supplies, the go-fast vessel would have been

unable to deliver the drugs to their destination.



                                           5
       With respect to the second prong of De Varon, the evidence regarding

Colorado’s culpability indicates that he was at least as culpable as his

codefendants. Colorado argues that he was “simply a deckhand.” However,

Colorado has provided no evidence showing that his responsibilities aboard the

vessel were less important to the enterprise than those of any of the other crew

members of Estrella del Sur or the go-fast boat.

       Colorado also argues that his 135-month sentence was unreasonable under

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).1 After Booker, a

district court, in determining a reasonable sentence, must consider the correctly

calculated sentencing range under the Sentencing Guidelines and the factors set

forth in 18 U.S.C. § 3553(a). See Booker, 543 U.S. at ___, 125 S. Ct. at 764-66;

United States v. Talley, 431 F.3d 784, 786 (11 th Cir. 2005). We review a

defendant’s sentence for unreasonableness in light of the factors in § 3553(a) and

the reasons given by the district court. United States v. Williams, ___ F.3d ___,

2006 WL 68559, at *4 (11 th Cir. Jan. 3, 2006).

       We conclude that Colorado’s sentence is not unreasonable. The 135-month

sentence is at the low end of the guidelines range and well below the statutory



       1
        We reject the government’s argument that we lack jurisdiction to review Colorado’s within-
the-guidelines sentence for unreasonableness. See United States v. Martinez, ___ F.3d ___, 2006
WL 39541, at *3 (11th Cir. Jan. 9, 2006).

                                                6
maximum term of life imprisonment. The district court noted that it had

considered “all of the factors identified in Title 18, United States Code Sections

3553(a) 1 through 7,” which is sufficient to satisfy its obligations under Booker.

See Talley, 431 F.3d at 786 (explaining that “acknowledgment by the district court

that it has considered the defendant’s arguments and the factors in section 3553(a)

is sufficient under Booker”). In addition, the district court’s comments reflect

consideration of several § 3553(a) factors apart from the advisory guidelines range.

Specifically, the district court considered the nature and circumstances of the

offense, in particular the severity of the harm; Colorado’s history and

characteristics, including his desperate financial situation back in Colombia; and

the need to adequately deter the criminal conduct. See United States v. Scott, 426

F.3d 1324, 1329-30 (11 th Cir. 2005) (holding that Booker does not require the

district court to discuss each § 3553(a) factor). Nothing in the record convinces us

that Colorado’s 135-month sentence was unreasonable.

      For all of the above reasons, we affirm Colorado’s sentences.

      AFFIRMED.




                                          7